DETAILED ACTION
Claims 1-10 were subject to restriction requirement mailed on 11/18/2021.
Applicant filed a response, and elected Group I, claims 1-8, withdrew claims 9-10, amended claims 1 and 3, and cancelled claim 4, without traverse on 01/14/2022.
Claims 1-3 and 5-10 are pending, and claims 9-10 are withdrawn.
Claims 1-3 and 5-8 are rejected.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 01/14/2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/US2017/063651, filed 11/29/2017 and PRO 62429111, filed 12/02/2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bortinger et al., US 2007/0225511 A1, (Bortinger) (provided in IDS received on 07/29/2019).

Bortinger further discloses the ethylene epoxidation catalyst is prepared by support impregnation followed by calcination (i.e., silver and a rhenium promoter are deposited on the support) (Bortinger, page 5, Example 1 – Part 2: Support Impregnation).
Bortinger further discloses in Part 3: Conditioning of the Catalyst Precursor, after initiating a flow of dry air (i.e., a mixture of gas of 21 mole-% O2 with inert gas N2, reading upon in the absence of ethylene) through the catalyst bed, the oven was heated from room temperature to 200°C at a heating rate of about 2°C/min (i.e., a duration time of 10 mins during 180°C to 200°C; (200-180)/2=10 mins) and then held at this temperature for 30 minutes; temperature was then increased to 230°C at 0.5°C/min (i.e., a duration time of 60 mins during 200°C to 230°C; (230-200)/0.5=60 mins) and then held at this temperature for 30 minutes (Bortinger, [0044]). Therefore, the total period of time during 180°C to 230°C is 2 hours and 10 mins (10+30+60+30=130 mins= 2 hours and 10 mins). Absent showing of unexpected results, 230°C is considered to be in close proximity to the 220°C claimed in Applicants’ claim 1. Therefore, Applicants’ claimed limitation of conditioning for a period of at least 2 hours at a temperature that is above 180°C and at most 220°C is made obvious by Bortinger’s conditioning for 2 hours and 10 mins during 180°C to 230°C. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.

Further regarding claim 1, Bortinger does not explicitly disclose that wherein the contacting of the ethylene epoxidation catalyst with the conditioning feed gas occurs in an epoxidation reactor. However, it is obvious to a person of ordinary skill in the art that the contacting of the ethylene epoxidation catalyst with the conditioning feed gas can be conducted in an epoxidation reactor for convenience purposes.

Further regarding claim 3, Bortinger further discloses in Part 3: Conditioning of the Catalyst Precursor, after initiating a flow of dry air (i.e., a mixture of gas of 21 mole-% O2 with inert gas N2, absence of ethylene) through the catalyst bed, the oven was heated from room temperature to 200°C at a heating rate of about 2°C/min (i.e., a duration time of 10 mins during 185°C to 200°C; (200-185)/2=7.5 mins) and then held at this temperature for 30 minutes. Temperature was then increased to 230°C at 0.5°C/min (i.e., a duration time of 60 mins during 200°C to 230°C; (230-200)/0.5=60 mins) and then held at this temperature for 30 minutes (Bortinger, [0044]). Therefore, the total period of time during 185°C to 230°C is 2 hours and 7.5 mins (7.5+30+60+30=127.5 mins= 2 hours and 7.5 mins). As set forth above, absent showing of unexpected results, 230°C is considered to be in close proximity to the 220°C claimed in Applicants’ claim 3. Therefore, Applicants’ claimed limitation of conditioning for a period of at least 2 hours at a temperature that is above 185°C and at most 220°C is made obvious by Bortinger’s conditioning for 2 hours and 7.5 mins during 185°C to 230°C. 

Alternatively, the heating range of Bortlinger from 180-230°C or 185-230°C overlap the claimed ranges in claims 1 and 3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bortinger and in view of Lockemeyer et al., US 7,485,597 B2 (Lockemeyer) (provided in IDS received on 07/29/2019).
Regarding claim 8, as applied to claim 1, Bortinger does not explicitly disclose further comprising contacting the ethylene epoxidation catalyst with a sweeping gas. 
With respect to the difference, Lockemeyer teaches a method for improving the selectivity of a supported highly selective epoxidation catalyst. Lockemeyer specifically teaches it may be useful to pretreat the catalysts in some instances by subjecting them to a high temperature with an inert sweeping gas passing over the catalysts (Lockemeyer, column 5, lines 41-46).
As Lockemeyer expressly teaches, the high catalyst temperature converts a significant portion of organic nitrogen compounds which may have been used in the manufacture of the catalysts to nitrogen containing gases which are swept up in the gas stream and removed from the catalyst. In addition, any moisture may be removed from the catalyst (Lockemeyer, column 5, lines 45-55).
Lockemeyer is analogous art as Lockemeyer is drawn to an epoxidation catalyst.
In light of the motivation of subjecting the catalyst to a high temperature with an inert sweeping gas passing over the catalysts as taught by Lockemeyer, it therefore would be obvious for a person of ordinary skill in the art to modify the conditioning of Bortinger, and further subject the catalysts to a high temperature with an inert sweeping gas passing over the catalysts, in order to remove organic nitrogen compounds and any moisture, and thereby arrive at the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lockemeyer and in view of Zhang et al., WO 2012/141942 A1 (Zhang).
Regarding claims 1-3 and 5-8, Lockemeyer discloses a method for improving the selectivity of a supported highly selective epoxidation catalyst, which method comprises contacting the catalyst, or a precursor of the catalyst comprising the silver in cationic form, with a feed comprising oxygen at a catalyst temperature above 250°C. for a duration of up to 150 hours (reading upon a method for the conditioning of an ethylene epoxidation catalyst, comprising contacting an ethylene epoxidation catalyst with a conditioning feed gas comprising oxygen for a period of time of at least 2 hours) (Lockemeyer, Abstract) and in particular 2-40 hours (Lockemeyer, column 6, 1st paragraph).
Lockemeyer further discloses that generally, the highly selective silver-based epoxidation catalyst is a supported catalyst (Lockemeyer, column 3, 2nd paragraph); a higher total pore volume is advantageous in view of a more efficient deposition and silver and further catalyst components on the support by impregnation (Lockemeyer, column 3, lines 44-48); preferred amounts of the components of these catalysts are, when calculated as the element on the total catalyst: silver from 10 to 500 g/kg, rhenium from 0.01 to 50 mmole/kg (Lockemeyer, column 4, lines 62-65) (reading upon having silver and a rhenium promoter deposited thereon).
Lockemeyer further discloses that the heat treatment and the production of ethylene oxide in the same stainless U-shaped tubes (reading upon wherein the contacting of the ethylene epoxidation catalyst with the conditioning feed gas occurs in an epoxidation reactor) (Lockemeyer, column 13, lines 39 to column 14, lines 6); and gas composition during heat treatment for Example 3 is 9.4%v oxygen (i.e., 9.4 mole-%), 6.7%v carbon dioxide, 0.5 ppmv ethyl chloride (i.e., an organic chloride), balance: nitrogen (i.e., an inert gas), (reading upon in the absence of ethylene and further comprises an inert gas and an organic chloride and wherein the conditioning feed gas comprises oxygen in a concentration of from 0.5 to 21 mole-%, relative to the total conditioning feed gas) (Lockemeyer, column 14, Table 1).
Lockemeyer further discloses when new catalysts are utilized, it may be useful in some instances to pretreat these catalysts prior to carrying out the invention by subjecting them to a high temperature with an inert sweeping gas passing over the catalyst. The sweeping gas is for example nitrogen or argon, or mixtures comprising nitrogen and/or argon (Lockemeyer, column 5, lines 41-46).

Further regarding claims 1 and 3, Lockemeyer does not explicitly disclose at a temperature that is above 180°C and at most 220°C or wherein the temperature is from at least 185°C and at most 220°C.
With respect to the difference, Zhang teaches a process for conditioning a high efficiency silver catalyst used to manufacture ethylene oxide (Zhang, Abstract). Zhang specifically teaches that when exposed to a conditioning feed gas comprising nitrogen at a conditioning temperature of 150 °C and 220°C, the catalyst activity gain, the activity increase diminishes as the conditioning temperature is increased from 150°C to 220°C (therefore suggesting a temperature at or above 150°C, but below 220°C) (Zhang, page 27, Table II, Run 03 and 04). 
As Zhang expressly teaches, it has been found that the introduction of a non-reactive conditioning medium comprising selected feed gas components to such a catalyst provides unexpected improvements in catalyst performance following start-up. It has also been found that the catalyst conditioning methods described herein achieve such benefits with fresh catalysts, aged catalysts, and when re-starting a high-efficiency silver catalyst following an unexpected shutdown such as resulting from the occurrence of a reactor trip condition (Zhang, [0017]); it has been found that the use of the catalyst conditioning methods described herein in conjunction with re-starting a reactor following an unplanned shutdown or reactor trip yields a quicker attainment of a target ethylene oxide production parameter than would otherwise be possible (Zhang, [0063]).
Zhang is analogous art as Zhang is drawn to a process for conditioning a high efficiency silver catalyst used to manufacture ethylene oxide.
In light of the motivation of conditioning the high efficiency silver catalyst used to manufacture ethylene oxide at a temperature range of 150°C to 220°C, as taught by Zhang, it therefore would be obvious to a person of ordinary skill in the art to modify the method of Lockemeyer and contacting the catalyst, with a feed gas at a catalyst temperature of 150°C to 220°C, instead of above 250°C. A temperature range of 150°C to 220°C encompasses Applicants’ claimed ranges of a temperature that is above 180°C and at most 220°C or wherein the temperature is from at least 185°C and at most 220°C. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matusz et al., US 8,932,979 B2 (Matusz) (provided in IDS received on 03/25/2021) and in view of Cooker et al., US 5,770,746 (provided in IDS received on 07/29/2019).
Regarding claims 1-3 and 5-7, Matusz discloses a catalyst composition suitable for the epoxidation of ethylene (Matusz, column 1, lines 15-20); a catalyst composition comprising a support and deposited on the support: a silver metal, a metal or component comprising e.g. rhenium (Matusz, column 2, lines 13-19); the catalysts were pretreated at 225°C for 3 hours with nitrogen (reading upon  A method for the conditioning of an ethylene epoxidation catalyst comprising: contacting an ethylene epoxidation catalyst comprising a carrier, having silver and a rhenium promoter deposited thereon, with a conditioning feed gas for a period of time of at least 2 hours, and in the absence of ethylene) (Matusz, column 10, lines 20-21). 
Matsuz further discloses and then (i.e., after the conditioning step), the composition of the gas mixture was adjusted to 30% v ethylene, 8% v oxygen, 5% v carbon dioxide, 2.5 ppmv ethyl chloride, and nitrogen balance (i.e., feed gas for epoxidation reaction, suggesting that wherein the contacting of the ethylene epoxidation catalyst with the conditioning feed gas occurs in an epoxidation reactor) (Matusz, column 10, lines 20-23).

Further regarding claim 1-3 and 5, Matusz does not disclose the conditioning feed gas comprising oxygen and at a temperature that is above 180°C and at most 220°C.
With respect to the difference, Cooker teaches a propylene epoxidation process wherein a supported silver catalyst is utilized may be operated at high efficiency even in the absence of any organic chloride in the feed stream, provided the catalyst is first contacted at an elevated temperature with a treatment stream comprised of an organic chloride and molecular oxygen (Cooker, Abstract). Cooker specifically teaches, contacting a supported silver catalyst with a treatment stream comprised of a C1 -C10 organic chloride and molecular oxygen in the vapor phase at a temperature of from 150°C to 350°C for a time effective to incorporate chloride into the supported silver catalyst to form a chloride-containing catalyst (Cooker, column 2, 2nd paragraph); in Example 2, a treatment stream containing 5.21 vol % O2 and 500 ppm (vol.) ethyl chloride (balance N2) (Cooker, column 10, Example 2).
As Cooker expressly teaches, numerous other references have proposed the use of halogen compounds as feed stream additives to improve the efficiency of the direct silver catalyzed oxidation of alkenes to alkene oxides; such substances (i.e., halogen compounds e.g. organic chlorides), even at ppm levels, add significantly to the raw material costs ; moreover, the presence of halogen compounds in the feed stream tends to result in the generation of ionic chloride species in the recovery section of the process; such species promote corrosion of the metallic components of the recovery apparatus (Cooker, column 1, bottom paragraph); and it is possible to maintain relatively high yields of propylene oxide over an extended period of time in the complete absence of any organic chloride in the feed stream if the supported silver catalyst used to catalyze the direct oxidation of propylene is first exposed to a vapor phase stream containing both an organic chloride compound and molecular oxygen at an elevated temperature (i.e., from 150°C to 350°C) (Cooker, column 2, 2nd paragraph).
Cooker is analogous art as Cooker is drawn to an epoxidation process and conditioning of a supported silver catalyst.
In light of the motivation of exposing the support silver catalyst to a vapor phase stream containing both an organic chloride compound and molecular oxygen at 150°C to 350°C as taught by Cooker, it therefore would be obvious for a person of ordinary skill in the art to modify the pretreating of the catalyst of Matusz to expose the catalyst a vapor phase stream containing both an organic chloride compound and molecular oxygen (e.g., a treatment stream containing 5.21 vol % O2 and 500 ppm (vol.) ethyl chloride (balance N2)) at 150°C to 350°C, as taught by Cooker, in order to avoid the use of ethyl chloride in Cooker’s epoxidation process, achieve reduced production cost, alleviate corrosion of apparatus while maintaining relatively high yields. 150°C to 350°C overlaps with Applicants’ claimed ranges of a temperature that is above 180°C and at most 220°C or wherein the temperature is from at least 185°C and at most 220°C. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matusz in view of Cooker as applied to claim 1 above, and further in view of Lockemeyer.
Regarding claim 8, as applied to claim 1, Matusz in view of Cooker does not teach further comprising contacting the ethylene epoxidation catalyst with a sweeping gas. 
With respect to the difference, Lockemeyer teaches a method for improving the selectivity of a supported highly selective epoxidation catalyst. Lockemeyer specifically teaches it maybe useful to pretreat the catalysts in some instances by subjecting them to a high temperature with an inert sweeping gas passing over the catalysts (Lockemeyer, column 5, lines 41-46).
As Lockemeyer expressly teaches, the high catalyst temperature converts a significant portion of organic nitrogen compounds which may have been used in the manufacture of the catalysts to nitrogen containing gases which are swept up in the gas stream and removed from the catalyst. In addition, any moisture may be removed from the catalyst (Lockemeyer, column 5, lines 45-55).
Lockemeyer is analogous art as Lockemeyer is drawn to an epoxidation catalyst.
In light of the motivation of subjecting the catalyst to a high temperature with an inert sweeping gas passing over the catalysts as taught by Lockemeyer, it therefore would be obvious for a person of ordinary skill in the art to modify the catalysts of Matsusz in view of Cooker, and further subject the catalysts to a high temperature with an inert sweeping gas passing over the catalysts, in order to remove organic nitrogen compounds and any moisture, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. Z./Examiner, Art Unit 1732                        

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 11, 2022